COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


     MICHAEL J. WYNNE; GREGOR                               §
     WYNNE ARNEY, P.L.L.C.; MICHAEL
     JOHN WYNNE, P.L.L.C.; 1ST AND                          §
     TRINITY SUPER MAJORITY, L.L.C.                                            No. 08-20-00230-CV
     AND 3RD AND CONGRESS SUPER                             §
     MAJORITY, L.L.C.,                                                            Appeal from the
                                                            §
                           Appellants,                                          250th District Court
                                                            §
     v.                                                                      of Travis County, Texas1
                                                            §
     GREGORY S. MILLIGAN, IN HIS                                            (TC# D-1-GN-20-003550)
     INDIVIDUAL CAPACITY AND AS                             §
     RECEIVER FOR WC 1ST AND
     TRINITY LP AND WC 3RD AND                              §
     CONGRESS, L.P.; THE ROY F. &
     JOANN COLE MITTE FOUNDATION;                           §
     RAY CHESTER; STEPHEN WAYNE
     LEMMON; AND RHONDA BEAR                                §
     MATES,
                                                            §
                           Appellees.

                                         MEMORANDUM OPINION

           Pending before the Court is a motion from Appellants Michael J. Wynne (Appellant

Wynne, individually) and Gregor Wynne Arney, P.L.L.C. and Michael John Wynne, P.L.L.C. (the

P.L.L.C. Appellants) to “drop” Gregor Wynne Arney, P.L.L.C., and Michael John Wynne,


1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.
P.L.L.C, as Appellants from this case. We construe this as a voluntary motion to partially dismiss

the appeal as to only the P.L.L.C. Appellants. The motion is unopposed.

       As such, the motion to dismiss brought by the P.L.L.C. Appellants is granted. The Court

hereby dismisses this appeal in part as to Appellants Gregor Wynne Arney, P.L.L.C., and Michael

John Wynne, P.L.L.C. The appeal remains pending as to all other remaining Appellants, including

Appellant Michael J. Wynne, individually.



                                             GINA M. PALAFOX, Justice
February 16, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2